DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                            V.M., the mother,
                               Appellant,

                                     v.

   DEPARTMENT OF CHILDREN AND FAMILIES, S.I. and J.I., and
                  GUARDIAN AD LITEM,
                       Appellees.

                               No. 4D20-124

                               [July 23, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Alberto Ribas, Judge; L.T. Case No. 2017-303CJDP.

   Juliana Gaita of Juliana Gaita, P.A., Boca Raton, for appellant.

  Denise E. Kistner of Law Offices of Denise E. Kistner, P.A., Fort
Lauderdale, for appellees S.I. and J.I..

  Thomasina F. Moore, Statewide Director of Appeals, and Laura J. Lee,
Senior Attorney, Tallahassee, for appellee Guardian Ad Litem.

   Ashley B. Moody, Attorney General, Tallahassee, and Carolyn Schwarz,
Assistant Attorney General, Children’s Legal Services, Fort Lauderdale, for
appellee Department of Children and Families.

PER CURIAM.

   Affirmed.

LEVINE, C.J., GERBER and KUNTZ, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.